
	
		II
		110th CONGRESS
		2d Session
		S. 2586
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2008
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide States with fiscal relief through a temporary
		  increase in the Federal medical assistance percentage and direct payments to
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 State Fiscal Relief Act of
			 2008.
		2.Temporary State
			 fiscal relief
			(a)Temporary
			 increase of the Medicaid FMAP
				(1)Permitting
			 maintenance of fiscal year 2007 FMAP for last 3 calendar quarters of fiscal
			 year 2008Subject to paragraph (5), if the FMAP determined
			 without regard to this subsection for a State for fiscal year 2008 is less than
			 the FMAP as so determined for fiscal year 2007, the FMAP for the State for
			 fiscal year 2007 shall be substituted for the State’s FMAP for the second,
			 third, and fourth calendar quarters of fiscal year 2008, before the application
			 of this subsection.
				(2)Permitting
			 maintenance of fiscal year 2008 FMAP for first 2 quarters of fiscal year
			 2009Subject to paragraph (5), if the FMAP determined without
			 regard to this subsection for a State for fiscal year 2009 is less than the
			 FMAP as so determined for fiscal year 2008, the FMAP for the State for fiscal
			 year 2008 shall be substituted for the State’s FMAP for the first and second
			 calendar quarters of fiscal year 2009, before the application of this
			 subsection.
				(3)General 1.225
			 percentage points increase for last 3 calendar quarters of fiscal year 2008 and
			 first 2 calendar quarters of fiscal year 2009Subject to
			 paragraphs (5), (6), and (7), for each State for the second, third, and fourth
			 calendar quarters of fiscal year 2008 and for the first and second calendar
			 quarters of fiscal year 2009, the FMAP (taking into account the application of
			 paragraphs (1) and (2)) shall be increased by 1.225 percentage points.
				(4)Increase in cap
			 on medicaid payments to territoriesSubject to paragraphs (6) and
			 (7), with respect to the second, third, and fourth calendar quarters of fiscal
			 year 2008 and the first and second calendar quarters of fiscal year 2009, the
			 amounts otherwise determined for Puerto Rico, the Virgin Islands, Guam, the
			 Northern Mariana Islands, and American Samoa under subsections (f) and (g) of
			 section 1108 of the Social Security
			 Act (42
			 U.S.C. 1308) shall each be increased by an amount equal to 2.45
			 percent of such amounts.
				(5)Scope of
			 applicationThe increases in the FMAP for a State under this
			 subsection shall apply only for purposes of title XIX of the
			 Social Security Act and shall not
			 apply with respect to—
					(A)disproportionate
			 share hospital payments described in section 1923 of such Act (42 U.S.C.
			 1396r–4);
					(B)payments under
			 title IV or XXI of such Act (42 U.S.C. 601 et seq. and 1397aa et
			 seq.); or
					(C)any payments
			 under XIX of such Act that are based on the enhanced FMAP described in section
			 2105(b) of such Act (42 U.S.C. 1397ee(b)).
					(6)State
			 eligibility
					(A)In
			 generalSubject to subparagraph (B), a State is eligible for an
			 increase in its FMAP under paragraph (3) or an increase in a cap amount under
			 paragraph (4) only if the eligibility under its State plan under title XIX of
			 the Social Security Act (including any
			 waiver under such title or under section 1115 of such Act (42 U.S.C. 1315)) is
			 no more restrictive than the eligibility under such plan (or waiver) as in
			 effect on December 31, 2007.
					(B)State
			 reinstatement of eligibility permittedA State that has
			 restricted eligibility under its State plan under title XIX of the
			 Social Security Act (including any
			 waiver under such title or under section 1115 of such Act (42 U.S.C. 1315))
			 after December 31, 2007 is eligible for an increase in its FMAP under paragraph
			 (3) or an increase in a cap amount under paragraph (4) in the first calendar
			 quarter (and subsequent calendar quarters) in which the State has reinstated
			 eligibility that is no more restrictive than the eligibility under such plan
			 (or waiver) as in effect on December 31, 2007.
					(C)Rule of
			 constructionNothing in subparagraph (A) or (B) shall be
			 construed as affecting a State’s flexibility with respect to benefits offered
			 under the State medicaid program under title XIX of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq.) (including any waiver under such title or under section 1115 of such Act
			 (42 U.S.C.
			 1315)).
					(7)Requirement for
			 certain StatesIn the case of a State that requires political
			 subdivisions within the State to contribute toward the non-Federal share of
			 expenditures under the State medicaid plan required under
			 section
			 1902(a)(2) of the Social Security
			 Act (42 U.S.C. 1396a(a)(2)), the
			 State shall not require that such political subdivisions pay a greater
			 percentage of the non-Federal share of such expenditures for the second, third,
			 and fourth calendar quarters of fiscal year 2008 and the first and second
			 calendar quarters of fiscal year 2009, than the percentage that was required by
			 the State under such plan on December 31, 2007, prior to application of this
			 subsection.
				(8)DefinitionsIn
			 this subsection:
					(A)FMAPThe
			 term FMAP means the Federal medical assistance percentage, as
			 defined in section
			 1905(b) of the Social Security
			 Act (42 U.S.C. 1396d(b)).
					(B)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act
			 (42 U.S.C.
			 1396 et seq.).
					(9)RepealEffective
			 as of October 1, 2009, this subsection is repealed.
				(b)Payments to
			 States for Assistance With Providing Government ServicesThe Social
			 Security Act (42 U.S.C. 301 et seq.) is amended by
			 inserting after title V the following:
				
					VITemporary State
				fiscal relief
						601.Temporary
				State fiscal relief
							(a)AppropriationThere
				is authorized to be appropriated and is appropriated for making payments to
				States under this section—
								(1)$3,600,000,000
				for fiscal year 2008; and
								(2)$2,400,000,000
				for fiscal year 2009.
								(b)Payments
								(1)Fiscal year
				2008From the amount appropriated under subsection (a)(1) for
				fiscal year 2008, the Secretary of the Treasury shall, not later than the later
				of the date that is 45 days after the date of enactment of this Act or the date
				that a State provides the certification required by subsection (e) for fiscal
				year 2008, pay each State the amount determined for the State for fiscal year
				2008 under subsection (c).
								(2)Fiscal year
				2009From the amount appropriated under subsection (a)(2) for
				fiscal year 2009, the Secretary of the Treasury shall, not later than the later
				of October 1, 2008, or the date that a State provides the certification
				required by subsection (e) for fiscal year 2009, pay each State the amount
				determined for the State for fiscal year 2009 under subsection (c).
								(c)Payments based
				on population
								(1)In
				generalSubject to paragraph (2), the amount appropriated under
				subsection (a) for each of fiscal years 2008 and 2009 shall be used to pay each
				State an amount equal to the relative population proportion amount described in
				paragraph (3) for such fiscal year.
								(2)Minimum
				payment
									(A)In
				generalNo State shall receive a payment under this section for a
				fiscal year that is less than—
										(i)in the case of 1
				of the 50 States or the District of Columbia, 1/2 of 1
				percent of the amount appropriated for such fiscal year under subsection (a);
				and
										(ii)in the case of
				the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the
				Commonwealth of the Northern Mariana Islands, or American Samoa,
				1/10 of 1 percent of the amount appropriated for such
				fiscal year under subsection (a).
										(B)Pro rata
				adjustmentsThe Secretary of the Treasury shall adjust on a pro
				rata basis the amount of the payments to States determined under this section
				without regard to this subparagraph to the extent necessary to comply with the
				requirements of subparagraph (A).
									(3)Relative
				population proportion amountThe relative population proportion
				amount described in this paragraph is the product of—
									(A)the amount
				described in subsection (a) for a fiscal year; and
									(B)the relative
				State population proportion (as defined in paragraph (4)).
									(4)Relative State
				population proportion definedFor purposes of paragraph (3)(B),
				the term relative State population proportion means, with respect
				to a State, the amount equal to the quotient of—
									(A)the population of
				the State (as reported in the most recent decennial census); and
									(B)the total
				population of all States (as reported in the most recent decennial
				census).
									(d)Use of
				payment
								(1)In
				generalSubject to paragraph (2), a State shall use the funds
				provided under a payment made under this section for a fiscal year to—
									(A)provide essential
				government services;
									(B)cover the costs
				to the State of complying with any Federal intergovernmental mandate (as
				defined in section 421(5) of the Congressional Budget Act of 1974) to the
				extent that the mandate applies to the State, and the Federal Government has
				not provided funds to cover the costs; or
									(C)compensate for a
				decline in Federal funding to the State.
									(2)LimitationA
				State may only use funds provided under a payment made under this section for
				types of expenditures permitted under the most recently approved budget for the
				State.
								(e)CertificationIn
				order to receive a payment under this section for a fiscal year, the State
				shall provide the Secretary of the Treasury with a certification that the
				State’s proposed uses of the funds are consistent with subsection (d).
							(f)Definition of
				StateIn this section, the term State means the 50
				States, the District of Columbia, the Commonwealth of Puerto Rico, the United
				States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands,
				and American Samoa.
							(g)RepealEffective
				as of October 1, 2009, this title is
				repealed.
							.
			
